Case 0:18-cv-61047-UU Document 41 Entered on FLSD Docket 03/11/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  FT. LAUDERDALE DIVISION

                                     CASE NO.: 18-CV-61047

     UNITED STATES OF AMERICA,

                  Plaintiff,

           v.

     US STEM CELL CLINIC, LLC, a Florida
     limited liability company,
     US STEM CELL, INC., a Florida profit
     corporation, and
     KRISTIN C. COMELLA and
     THEODORE GRADEL, individuals,

                  Defendants.


         DEFENDANTS US STEM CELL CLINIC, LLC, US STEL CELL, INC., AND
            KRISTIN COMELLA’S MOTION FOR SUMMARY JUDGMENT

          Defendants US Stem Cell Clinic, LLC; US Stem Cell, Inc.; and Dr. Kristin C. Comella

 (collectively, the “Defendants”) 1 respectfully move this Court, pursuant to Federal Rule of Civil

 Procedure 56, to enter summary judgment in Defendants’ favor. The record evidence establishes

 that there is no genuine dispute as to any material fact, and Defendants are entitled to judgment as

 a matter of law as to all of Plaintiff’s claims. In support, Defendants state as follows:

          Plaintiff brings this lawsuit against Defendants seeking to enforce the U.S. Food and Drug

 Administration’s (the “FDA”) purported authority to regulate a patient’s own cells or tissue and,

 specifically, Defendants’ surgical procedure, which involves the use of a patient’s own stem cells

 (the “SVF Surgical Procedure”). Specifically, in 2001, the FDA formally expanded its regulatory


 1
  Defendant Theodore Gradel does not join this motion for summary judgment as he has signed a
 consent decree, which the parties anticipate will be filed shortly for entry by the Court.
Case 0:18-cv-61047-UU Document 41 Entered on FLSD Docket 03/11/2019 Page 2 of 5



 authority to extend to a person’s own cells and tissues (i.e., HCT/Ps). 21 C.F.R. Part 1271. The

 FDA expressly exempted from its regulatory reach:

               [A]n establishment that removes HCT/P’s from an individual and
               implants such HCT/P’s into the same individual during the same
               surgical procedure.

 21 C.F.R. § 1271.15(b) (the “SSP Exemption”).

        A plain reading of the unambiguous SSP Exemption demonstrates that there is no dispute

 that Defendants’ SVF Surgical Procedure is exempt from FDA regulation as it involves HCT/Ps,

 transplants HCT/Ps from one area of a patient’s body to another area of that same patient’s body,

 occurs within a single outpatient procedure, and involves transplantation of unaltered HCT/Ps.

 Accordingly, the undisputed material facts demonstrate that the FDA has no authority to regulate

 Defendants’ SVF Surgical Procedure.

        In the face of the clear applicability of the SSP Exemption to exclude Defendants’ SVF

 Surgical Procedure from regulation by the FDA, the FDA has relied on a guidance document to

 improperly expand its regulatory power to include Defendants’ SVF Surgical Procedure by

 limiting the applicability of the SSP Exemption. FDA Guidance For Industry: Same Surgical

 Procedure Exception under 21 CFR 1271.15(b): Questions and Answers Regarding the Scope of

 the Exception (the “2017 Guidance”). This Court, however, should disregard the 2017 Guidance

 when considering whether Defendants’ SVF Surgical Procedure is regulated by the FDA because

 the 2017 Guidance was promulgated in violation of the Administrative Procedure Act and is not

 entitled to deference under Supreme Court precedent.

        WHEREFORE, for these reasons and those set forth in the accompanying Memorandum

 in Support and all accompanying documents therewith, Defendants request that this Court enter

 summary judgment in favor of Defendants as a matter of law.
Case 0:18-cv-61047-UU Document 41 Entered on FLSD Docket 03/11/2019 Page 3 of 5




 Dated: March 11, 2019              Respectfully submitted,

                                    /s/ Isaac J. Mitrani
                                    Isaac J. Mitrani
                                    Florida Bar No. 348538
                                    Loren H. Cohen
                                    Florida Bar No. 303879
                                    MITRANI, RYNOR,
                                    ADAMSKY & TOLAND, P.A.
                                    301 Arthur Godfrey Road, Penthouse
                                    Miami Beach, FL 33140
                                    Tel.: 305-358-0050
                                    Fax: 305-358-0050
                                    imitrani@mitrani.com
                                    lcohen@mitrani.com
                                    dbitran@mitrani.com
                                    ctenn@mitrani.com
                                    miamidocketing@mitrani.com

                                    Todd A. Harrison (admitted pro hac vice)
                                    Todd H. Halpern (admitted pro hac vice)
                                    Stephen R. Freeland (admitted pro hac vice)
                                    Mary M. Gardner (admitted pro hac vice)
                                    Venable LLP
                                    600 Massachusetts Avenue NW
                                    Washington, DC 20001

                                    Attorneys for Defendants US Stem Cell Clinic, LLC,
                                    US Stem Cell, Inc., Kristin C. Comella and Theodore
                                    Gradel
Case 0:18-cv-61047-UU Document 41 Entered on FLSD Docket 03/11/2019 Page 4 of 5



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 11, 2019, a true and correct copy of the foregoing
 Defendants’ Motion for Summary Judgment was filed with the Clerk of the Court via CM/ECF
 and the CM/ECF system will send a notice of electronic filing to all counsel and parties of record
 listed on the Service List Below.


                                                     /s/ Isaac J. Mitrani
                                                     Isaac J. Mitrani
                                                     Florida Bar No. 348538
                                                     MITRANI, RYNOR,
                                                     ADAMSKY & TOLAND, P.A.
                                                     301 Arthur Godfrey Road, Penthouse
                                                     Miami Beach, FL 33140
                                                     Tel.: 305-/358-0050
                                                     Fax: 305/358-0050
                                                     imitrani@mitrani.com
                                                     dbitran@mitrani.com
                                                     ctenn@mitrani.com
                                                     miamidocketing@mitrani.com

                                                     Attorneys for Defendants US Stem Cell
                                                     Clinic, LLC, US Stem Cell, Inc., Kristin C.
                                                     Comella and Theodore Gradel
Case 0:18-cv-61047-UU Document 41 Entered on FLSD Docket 03/11/2019 Page 5 of 5



                                         SERVICE LIST

  Roger J. Gural                                     James A. Weinkle
  Trial Attorney                                     Assistant United States Attorney
  Consumer Protection Branch                         Office of the United States Attorney
  United States Department of Justice                99 N.E. 4th Street, Suite 300
  P.O. Box 386                                       Miami, FL 33132
  Washington, DC 20044                               james.weinkle@usdoj.gov
  Roger.gural@usdoj.gov
                                                     Counsel for United States of America
  Counsel for United States of America

  Of Counsel:

  Rebecca K. Wood
  Chief Counsel
  Food and Drug Administration

  Perham Gorji
  Deputy Chief Counsel for Litigation

  Michael D. Helbing
  Associate Chief Counsel for Enforcement
  United States Dept. of Health and Human Services
  Office of the General Counsel
  White Oak 31, Room 4426A
  10903 New Hampshire Avenue
  Silver Spring, MD 20993-0002
